DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.
Claim Objections
Claim 7 is objected to because of the following informalities: 
In claim 7, line 2, “about a share plane” should read “about a shared plane”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167) and Ross (US 2008/0275422). 
Regarding claim 1, Loeser discloses a device for infusion of fluids (Fig. 1-2), comprising: an internal reservoir (10 of Fig. 1) for a fluid to be administered (see Col. 3, lines 48-50) made of a first  wherein a first front wall (30) of said pair (30/32) is positioned on top of the side wall (34, see Fig. 1-2 illustrating how the side wall comprises a bottom and further see Fig. 2 illustrating how the first front wall has a bottom edge which runs along the bottom of the side wall such that the remainder of the first front wall is on top of this bottom portion of the side wall and note how, therefore, the first front wall is positioned on top of the side wall) and a second front wall (32) of said pair (30/32) is positioned on bottom of the side wall (34, see Fig. 1-2 illustrating how the side wall comprises a top and further see Fig. 2 illustrating how the second front wall has a top edge which runs along the top of the side wall such that the remainder of the side wall is beneath this top portion of the side wall and note how, therefore, the second front wall is positioned on bottom of the side wall), the configuration being such that the filling-in with the fluid causes an increase in volume of said internal reservoir (10, see Col. 3, line 67 through Col. 4, line 2, and 
In the same field of endeavor, Athayde et al. teaches an infusion device (Fig. 1) comprising an internal reservoir (4 of Fig. 1) for a fluid (5 of Fig. 1) to be administered. Athayde et al. further teaches that elastic materials are not preferred for the composition of the internal reservoir (4, see Col. 8, line 66 through Col. 9, line 1) and teaches that, considering the insufficiencies of elastic materials to serve as an internal reservoir, polyethylene (PE) is preferred material choice for the internal reservoir (4, see Col. 9, lines 7-13). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the internal reservoir of Loeser so that it is made from the non-elastic, polyethylene (PE) material of Athayde et al. Doing so provides a means for creating an internal reservoir made of a first base material which is a non-elastomeric thermopolymer. This conclusion is supported by the following definition of “elastomer” by Merriam-Webster.com: “any of various elastic substances resembling rubber” and the following definition of “polyethylene” by ahdictionary.com: “A polymerized thermoplastic ethylene resin, used especially for containers, kitchenware, and tubing, or in 
The combination of Loeser through the embodiment of Fig. 1-2 and Athayde et al. does not, however, teach wherein said side wall and said pair of front walls together surround said reservoir in a manner such that said reservoir is not exposed to an outer environment except through said infusion line.
Through the embodiment illustrated in Fig. 6, Loeser teaches an additional elastic base material (“elastic-like material or cloth” of Col. 4, lines 51-57) which comprises an elastic characteristic to exert a force and configured to return to a normal unstretched condition following a stretched condition (see Col. 4, lines 51-57). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Loeser in view of Athayde et al. such that the side wall is formed of the additional elastic base material taught by Loeser through the embodiment illustrated in Fig. 6. Such a modification provides that the pair of front walls are attached to each other along their perimeters with the additional elastic material taught by Loeser through the embodiment of Fig. 6 at all four edges of each front wall. Furthermore, Loeser teaches that side wall is attached to the pair of front walls via pins or other securing means which facilitate reversibly connections between portions of the side wall to the pair of front walls for the purposes of receiving a liquid reservoir (see Col. 
This combination of Loeser in view of Athayde et al. does not, however, teach wherein said side wall and said pair of front walls together surround said reservoir in a manner such that said reservoir is not exposed to an outer environment except through said infusion line.
In the same field of endeavor, Ross teaches an infusion device (10 of Fig. 2-3) comprising: an internal reservoir (“fluid bag or container 22”) for a fluid to be administered (see [0004], lines 8-11), said reservoir being fluidically connectable to an infusion line (“appropriate fluid connection” of [0042], lines 7-11); and an outer casing (“body 24” of Fig. 2-3) contains said reservoir (22, see Fig. 3 illustrating the reservoir being contained by the outer casing), wherein the outer casing (24) surrounds said reservoir (22) in a manner such that said reservoir (22) is not exposed to an outer environment except through said infusion line (see Fig. 3 illustrating how the reservoir is entirely surrounded by the outer casing such that the reservoir is only able to be exposed to the outer environment through said infusion line). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer casing of Loeser in view of Athayde et al. such that the outer casing surrounds said reservoir in a manner such that said reservoir is not exposed to an outer environment except through said infusion line as taught by Ross. Since the outer casing of Loeser in view 
The combination of Loeser, in view of Athayde et al. and Ross is hereinafter referred to as Loeser, Athayde, and Ross.

    PNG
    media_image1.png
    704
    863
    media_image1.png
    Greyscale

Regarding claim 2, Loeser, Athayde, and Ross teaches all of the limitations of claim 1 and Loeser, through the embodiment depicted in Fig. 1-2, further teaches wherein said front walls (30 and 32) comprise respective perimeter seats (36 of Fig. 3) for the insertion of a respective edge (see 
Regarding claim 3, Loeser, Athayde, and Ross teaches all of the limitations of claim 1 and Loeser, through the embodiment depicted in Fig. 1-2, further teaches wherein said front walls (30 and 32) comprise respective perimeter seats (36 of Fig. 3) for the insertion of a respective edge (see Examiner’s annotated Fig. 2 above) of said side wall (34) and the mutual coupling therewith (see Col. 4, lines 24-28 and Examiner’s annotated Fig. 2 above).
Regarding claim 4, Loeser, Athayde, and Ross teaches all of the limitations of claim 1 and further teaches wherein said first base material (non-elastic, polyethylene (PE) material as taught by Athayde et al.) is free of silicone materials (see Col. 9, lines 7-13 of Athayde et al. teaching the insufficiencies of elastic materials to serve as an internal reservoir and why (PE) is a preferred choice). 
Regarding claim 5, Loeser, Athayde, and Ross teaches all of the limitations of claim 1 and further teaches wherein said first base material of said reservoir (10 of Loeser) is polyethylene (PE) (see Col. 9, lines 7-13 of Athayde et al.).
Regarding claim 6, Loeser, Athayde, and Ross teaches all of the limitations of claim 1 and Loeser, through the embodiment depicted in Fig. 1-2, further teaches wherein said reservoir (10) has an opening (see Examiner’s annotated Fig. 7 below) adapted to be placed selectively in fluid communication with an infusion line (18, see Col. 3, line 62 through Col. 4, line 3) to allow both the introduction of the fluid thereinside and the administration of the fluid at the outside (see Fig. 7 and note how pressure differentials between connection 27 and interior of reservoir 10 will clearly determine the direction of fluid, i.e. either introduction or administration).

    PNG
    media_image2.png
    897
    717
    media_image2.png
    Greyscale

Regarding claim 8, Loeser, Athayde, and Ross teaches all of the limitations of claim 1 and Loeser, through the embodiment depicted in Fig. 1-2, further teaches the device having an overall polyhedral, in particular box-like configuration (see Fig. 1 and note the overall box-like configuration of the combination among reservoir 10 within outer casing 12). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Loeser (US 4,187,847) in view of Athayde et al. (US 5,672,167), Ross (US 2008/0275422), and Dailey et al. (US 2008/0077116).
Regarding claim 9, Loeser, Athayde, and Ross teaches all of the limitations of claim 1. Loeser does not, however, teach wherein said reservoir is divided into two or more sections, optionally independent there between, connected to the same infusion line. 
In the same field of endeavor, Dailey et al. teaches an infusion device (10 of Fig. 4C) comprising a reservoir (12/14 of Fig. 4C) wherein said reservoir is divided into two sections (12 and 14 of Fig. 4C) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reservoir of Loeser, Athayde, and Ross to include the divider as taught by Dailey et al. Doing so would provide a means for dividing the reservoir into two sections which are connected to the same infusion line. This modification is advantageous because it has the capacity to prevent as much as 5-30 ml or more of intravenous fluid from being wasted using state of the art air and gas purge techniques (see [0005] of Dailey et al.). This waste not only has significant financial impact but could also alter the amount of treatment that actually gets administered to a patient (see [0006], lines 1-7 of Dailey et al.). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783